Plaintiff in error, D.N. Rose, was convicted on a charge that on July 12, 1923, within the corporate limits of the city of Tulsa, he did have in his possession intoxicating liquor, namely, 35 gallons of Choctaw beer, with the intention of selling the same, and in *Page 60 
accordance with the verdict of the jury was sentenced to pay a fine of $50 and be confined for 30 days in the county jail. From the judgment he appeals, but no brief has been filed and no appearance made in his behalf in this court, and we are not advised what plaintiff in error relies upon for a reversal. In cases of this kind we do not consider it the duty of the court to go into a careful examination of the evidence, to determine whether or not the trial court erred in the admission or rejection of testimony. We have examined the information and the instructions of the court, and we have discovered no error which will warrant a reversal of the judgment. The judgment of the lower court is therefore affirmed.